Case 2:20-cv-14044-RLR Document 1 Entered on FLSD Docket 02/12/2020 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

   

Civil Case Number:

 
   
  

 

ANGELA
CLERK Ug NOBLE
| SD. OF Hest CF

 

Frankie hee ROGERS

(Write the full name of the plaintiff)

City oF STornel Police Departmen f

 

 

 

aud ofGrer mm. Day eat /diy SO
Cas | EEL RERsEryeeetee
Jur 7
Moin Wy, >
wo sone gees
(Write the full name of the defendant/s in this case) Receipt # __ ——

 

COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

I. Party Information

A. Plaintift? Fpankie hee ROGERS
Address: 3O0S.E. Monteeny Koro STuatl | Fla B4IQy
Inmate/Prison No.: S032 \a
Year of Birth:_} Ab a (Do not include day or month, pursuant to Fed. R. Civ. P 5.2)

(Write your name, address and prison/inmate number, if applicable)

VS.

B. Defendant: C1 ty of STuset p, 0 Defendant: v\ ° AY

Official Position:c Hiv€f of Police Official Position: © SLi ce

 

Place of Employment: Stuact Pole De pi tw.Place of Employment: Sfuwe | Police be Pe Ament

(Write the full name of each defendant, official position and place of employment. Attach a
separate page if you need additional space for additional defendants. )
Case 2:20-cv-14044-RLR Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 5

II. Statement of Claim

Briefly describe the facts of your case. Describe how each defendant is involved, names of other
persons involved, and dates and pl aces. Each claim should be stated ina separately num bered
paragraph. Please use short and plain statements, with separately numbered paragraphs indicating
why the relief requested should be granted. Do not ialude legal arguments or cite cases or statutes.
Attach additional pages, if necessary.

(1) False arrest on 3/29 faut T was head toa Job on Mb Bldys sToscT, Fens
S409, Twas Rilo by officer mM. DaySrom my plo e of hiv.ug ta LK Bled
shy wud sel oun heath
go outof ther cae Steet ws lKrstg towards me Lgot Up Streted w41Kurig
back home the Officer Call wo y Mame T ask him whathe wat loith me
do.you have 1 we peut thes oe + hnve

to tolK with  £ you. hy Ke cometh il ao
there T olow' ‘pot you Ss wads me TL rrat

to 5.6 Eastece aiid stop se Srople Can see me ve ofrtices Mm. Day

 

 

 

 

  

Ill. Relief Requested

Briefly state what you are requesting from the Court (what do you want the Court to do). Do not
include legal arguments or cite cases or statutes. Attach additional pages, if necessary.

For them to fe place eory Han, X postin mY Ap Artment clothes Bo rutere
Jewelry nzxorktools Th S terep Around snustl Ce\loheus , lPad
Play station (U1) natta 4 games, moped, bicycle, the max
fo False orcest, False imp rsomment , Compensatory Damages
Enohonal aud mesrty| anguish , reac, sons Lip titas _Arntl pose

| of a Solo werk [Arid 42S Aud 4g 00 200 Bal MON SY Amd res

£ $3: . dor St, ii.” 4 _Mesthal Aagquish Few,

 
    

homdiahon Solo aud roy place where Twas hivima,
Case 2:20-cv-14044-RLR Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 5

TT statemeni of claim

Oral m2 Aslan me Agensta cae, Task him Why ake

You chasing me if you douot have © Warrant for mu ures

he said Shot the! F ‘ep Lim Access Bou fortes passing, YOUr

sister eatius Which TL Loud cot itwas a hie (A) False im prison
ment Tisas Checyne And beck in marhn County dail on 3124 dh,
AOID an Lharges oF(h) Fasisting Wwithoutuiclance lid poss.

oF contraband(t) poss of Cannabis yudor AC arams (1) poss.

of Cocain Whith YT didnot have Any ofthese: hing ON me
hen he aerest me Tw 4s Fa lsey imprised From 313912014
HK 4710/2014 When X posted boud Uwith 4-24 Ressure Const Bal
hoods (174) 707-34X1 Fer # 200,00 (3) wT hos evarphina T owned
Frem harua tapascal on these Falae charges Ril charges where
Aree Tras kad wthoota place te hive alley pessiod was
DEAR, ‘Tiaver got my weeest re pat x had to oct A Friend) be

Do on the interuct to get his aeamethe Arce tng OM ces,

MH) Tras Kia) for Compense heat for Fave necest, False imprisonment
hote OF pllme parsowal property Emotional andl metel harm , Fear
ho mi liahey aud meatal AMALISH .

L.

 
Case 2:20-cv-14044-RLR Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 5

 

 

IV. Jury Demand

Are you demanding a jury trial? V_ Yes 4 No

Signed this 5 * day of Fels TUR N 20 20

Yokes Poe oop
Signature of Plaintiff

1 declare under penalty of perjury that the foregoing is truce and correct.

Executed on: Fe bru ATY Stk oO XO
te dis KoaeD

 

Signature of Plaintiff
TAR NHS raw te ~~

Marin COUNTY Nat a6
400 SAE. Mon karey RO
STune) \Florids BAHAY

 

ATTENTION

This Letter originated from the Martin County
Jail. Inmate mail is not censored. The Sheriff
cannot assume responsibility for its content.

Case 2:20-cv-14044-RLR Document 1 Entered on FLSD Docket 02/12/2020 Page 50f5
